Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered November 23, 1983, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s other contention and find it to be without merit. Lawrence, J. P., Kunzeman, Kooper and Harwood, JJ., concur.